DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
2.	Claims 9, 13, 16 and 20 are objected to because of the following informalities: 
Claim 9 recites: “the frequency collision windows” which lacks an antecedent basis.  For examination purposes, dependency of claim 9 (“claim 7”) is interpreted to be “claim 8” which provides said antecedent basis.
Claim 16 recites: “the frequency collision windows” which lacks an antecedent basis.  For examination purposes, dependency of claim 16 (“claim 14”) is interpreted to be “claim 15” which provides said antecedent basis.
Claim 13, on lines 3 and 4 respectively  recites: “the design generation component” which lacks an antecedent basis;  for examination purposes, “the design generation component” is interpreted to be “the device”.  Claim 13, line 5, recites: “the fabrication component” which lacks an antecedent basis; for examination purposes, “in fabrication by the fabrication component” is interpreted to be “in fabrication”.
Claim 20, on lines 4 and 5 respectively, recites: “the design generation component” which lacks an antecedent basis;  for examination purposes, “the design generation component” is interpreted to be “the device”.  Claim 20, line 6, recites: “the fabrication component” which lacks an antecedent basis; for examination purposes, “in fabrication by the fabrication component” is interpreted to be “in fabrication”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 3, 6, 7, 10, 12-14, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rigetti et al. U.S. Patent Application Publication 2017/0228483 A1 (the ‘483 reference, of record).
Referring to claim 1, the ‘483 reference discloses a system comprising: 
a memory (204, Fig. 2A) that stores computer executable components; and 
a processor (203, Fig. 2A, para [39] (paragraph [0031])) that executes computer executable components stored in the memory, wherein the computer executable components comprise: 
a performance analysis component (analysis tool 213 (para 45]) together with feedback handler 216, Fig. 2B, para [48]) that analyzes simulated performance of respective qubit chip features and determines operation metrics (operating parameters 225, para [48]) for the respective qubit chip feature; and 
a design generation component (223, Fig. 2B) that generates a superconducting qubit chip design (circuit specification 223) using one or more of the respective qubit chip features based on respective operation metrics determined by the performance analysis component (213/216) (para 48]).
Referring to claim 7 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a computer-implemented method comprising: 
determining, by a device (analysis tool/feedback handler 213/216 and physical design/manufacturing system 223/214, Fig. 2B) operatively coupled to a processor (203), operation metrics (operating parameters 225) for respective qubit chip features by analyzing simulated performance of the respective qubit chip features; and 
generating, by the device (213/216/223/214), a superconducting qubit chip design (circuit specification 223) using one or more of the respective qubit chip features based on their respectively corresponding operation metrics.
Referring to claim 14 and using the same reference characters, interpretations, and citations as detailed above for claims 1 and 7 where applicable, the reference discloses a computer program product for designing a superconducting qubit chip, the computer program product comprising a computer readable storage medium (memory 204) having program instructions embodied therewith, the program instructions executable by a processor (203) to cause the processor to: 
determine, by a device (analysis tool/feedback handler 213/216 and physical design/manufacturing system  223/214, Fig. 2B) operatively coupled to a processor (203), operation metrics (operating parameters 225) for respective qubit chip features by analyzing simulated performance of the respective qubit chip features; and 
generate, by the device (213/216/223/214), a superconducting qubit chip design (circuit specification 223) using one or more of the respective qubit chip features based on their respectively corresponding operation metrics.
Referring to claims 3, 12 and 19, the reference further discloses that the respective qubit chip features comprise operational frequency ranges (tunable frequency, at another frequency, para [27], a wide frequency range, para [68]) for respective qubits, meeting the claim limitation “the respective qubit chip features comprise at least one of operational frequency ranges for respective qubits or anharmonicity parameters associated with the respective qubits”.
Referring to claim 6, the reference further discloses a fabrication component (214) that fabricates a superconducting qubit chip (227) according to the superconducting qubit chip design (circuit specification 223) generated by the design generation component (223) (para 49]); and although not explicitly disclosed, the superconducting qubit chip design generated by the design generation component results in improved resilience of the superconducting qubit chip (227) to imperfections in fabrication by the fabrication component, as claimed. 
Referring to claim 10, the reference further discloses that the generating results in a generated superconducting qubit chip design (circuit specification 223), further comprising: fabricating, by the device, a superconducting qubit chip (227, para [49]) according to the generated superconducting qubit chip design (circuit specification 223). 
Referring to claim 13, the reference further discloses fabricating a superconducting qubit chip (227) according to the superconducting qubit chip design (circuit specification 223) generated by the device (213/216/223/214) (para [49]); and although not explicitly disclosed, the superconducting qubit chip design generated by the device (213/216/223/214) results in improved resilience of the superconducting qubit chip (227) to imperfections in fabrication. 
Referring to claim 17, the reference further discloses that the program instructions further cause the processor to: fabricate, by the device (213/216/223/214), a superconducting qubit chip (227, para [49]) according to the generated superconducting qubit chip design (circuit specification 223). 
Referring to claim 20, the reference further discloses that the program instructions further cause the processor to: fabricate a superconducting qubit chip (227, para [49]) according to the superconducting qubit chip design (circuit specification 223) generated by the device (213/216/223/214); and although not explicitly disclosed, the superconducting qubit chip design generated by the device (213/216/223/214) results in improved resilience of the superconducting qubit chip (227) to imperfections in fabrication. 

Allowable Subject Matter
4.	Claims 2, 4, 5, 8, 9, 11, 15, 16 and 18, as interpreted in the claim objections detailed above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a system, a computer-implemented method, and a computer program product for designing a superconducting qubit chip with all exclusive limitations as recited in claims 2, 4, 8, 11, 15 and 18, which may be characterized in that (claims 2, 11 and 18) the respective qubit chip features comprise at least one of total number of qubits, functionality of respective qubits, or a number of qubits per bus, (claim 4) in that a collision monitoring component defines frequency collision windows for respective qubits corresponding to the qubit chip features, (claim 8) in defining, by the device, frequency collision windows for respective qubits corresponding to the qubit chip features, and (claim 15) in that the program instructions cause the processor to define, by the device, frequency collision windows for respective qubits corresponding to the qubit chip features.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


09-26-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818